Exhibit 10.1

 

FIRST AMENDMENT TO

AMENDED AND RESTATED

EXEUCTIVE EMPLOYMENT AGREEMENT

 

This First Amendment to the Amended and Restated Executive Employment Agreement
(“this First Amendment”) is made and entered into as of October 1, 2007, by and
between Standard Parking Corporation, a Delaware corporation with its corporate
offices in Chicago, Illinois, including its subsidiaries, affiliates and other
businesses controlled by Standard Parking Corporation (in each case including
their predecessors or successors) which are engaged in parking management 
(collectively, the “Employer” )  and Thomas Hagerman  (the “Employee”).

 


RECITALS

 

A.                                    The Employer is in the business of
operating private and public parking facilities for itself, its subsidiaries,
affiliates and others, and as a consultant and/or manager for parking facilities
operated by others throughout the United States (the Employer and its
subsidiaries and affiliates, and other Employer-controlled businesses engaged in
parking garage management (in each case including their predecessor’s or
successor’s) are referred to hereinafter as the “Companies”).

 

B.                                    The Employer and Employee previously
executed an Amended and Restated Employment Agreement as of March 1, 2005 (“the
Agreement)”

 

C.                                    Employer wishes to continue to employ
Employee and Employee wishes to continue his employment relationship with
Employer under the terms of this Agreement subject to the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of:  (i) the foregoing premises, and; (ii) the
mutual covenants and agreements herein contained, including, but not limited to,
certain monies, certain benefits, employment, continued employment, the
agreement to arbitrate all disputes arising out of this agreement and/or access
to Trade Secret and Confidential Information of the Employer and, the Employer
and Employee hereby covenant and agree as follows:

 

1.                                      Effective October 1, 2007,

 

a.              Employee’s base salary shall be increase to $357,000 annually
currently paid on a biweekly basis.

 

b.             Employee’s new title will be Executive Vice President, Chief
Operating Officer.

 

c.              Employee’s Target Annual Bonus as outlined in paragraph 3(b) of
the Agreement will be increased to $120,000 per calendar year. For the 2007
calendar year, Employee’s Target Annual Bonus will be prorated so that 3/12s
will be calculated at the new bonus amount of $120,000 and 9/12s will be
calculated at the current bonus amount of $93,000.

 

2.                                      Except to the extent expressly modified
by paragraph 1 above, the Agreement shall remain in full force and effect in
strict accordance with its terms.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment on the day
first

 

--------------------------------------------------------------------------------


 

above written effective October 1, 2007.

 

 

EMPLOYER:

 

 

 

 

 

Standard Parking Corporation

 

 

 

 

 

By:

 /s/ James A Wilhelm

 

 

 

James A. Wilhelm

 

 

President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 /s/ Thomas Hagerman

 

 

Thomas Hagerman

 

 

--------------------------------------------------------------------------------